UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-09881 SHENANDOAH TELECOMMUNICATIONS COMPANY (Exact name of registrant as specified in its charter) VIRGINIA 54-1162807 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Shentel Way, Edinburg, Virginia22824 (Address of principal executive offices)(Zip Code) (540) 984-4141 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The number of shares of the registrant’s common stock outstanding on April 23, 2010 was 1 SHENANDOAH TELECOMMUNICATIONS COMPANY INDEX Page Numbers PART I.FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets March 31, 2010 and December 31, 2009 3-4 Unaudited Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 5 Unaudited Condensed Consolidated Statements of Shareholders’ Equity and Comprehensive Income for the Three Months Ended March 31, 2010 and the Year Ended December 31, 2009 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 7-8 Notes to Unaudited Condensed Consolidated Financial Statements 9-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 25 Exhibit Index 26 2 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) ASSETS March 31, December 31, Current Assets Cash and cash equivalents $ $ Accounts receivable, net Income taxes receivable Materials and supplies Prepaid expenses and other Assets held for sale Deferred income taxes Total current assets Investments, including $2,085 and $1,990 carried at fair value Property, Plant and Equipment Plant in service Plant under construction Less accumulated amortization and depreciation Net property, plant and equipment Other Assets Intangible assets, net Cost in excess of net assets of businesses acquired Deferred charges and other assets, net Net other assets Total assets $ $ See accompanying notes to unaudited condensed consolidated financial statements. (Continued) 3 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) LIABILITIES AND SHAREHOLDERS’ EQUITY March 31, December 31, Current Liabilities Current maturities of long-term debt $ $ Accounts payable Advanced billings and customer deposits Accrued compensation Liabilities held for sale Accrued liabilities and other Total current liabilities Long-term debt, less current maturities Other Long-Term Liabilities Deferred income taxes Deferred lease payable Asset retirement obligations Other liabilities Total other liabilities Commitments and Contingencies Shareholders’ Equity Common stock Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Ended March 31, Operating revenues $ $ Operating expenses: Cost of goods and services, exclusive of depreciation andamortization shown separately below Selling, general and administrative, exclusive of depreciation and amortization shown separately below Depreciation and amortization Total operating expenses Operating income Other income (expense): Interest expense ) ) Gain (loss) on investments, net ) ) Non-operating income, net 87 Income from continuing operations before income taxes Income tax expense Net income from continuing operations Earnings (loss) from discontinued operations, net of tax (expense) benefit of $(119) and $6,754, respectively ) Net income (loss) $ $ ) Basic and diluted income (loss) per share: Net income from continuing operations $ $ Net earnings (loss) from discontinued operations ) Net income (loss) $ $ ) Weighted average shares outstanding, basic Weighted average shares, diluted See accompanying notes to unaudited condensed consolidated financial statements. 5 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (in thousands, except per share amounts) Shares Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2008 $ $ $ ) $ Comprehensive income: Net income - - - Reclassification adjustment for unrealized loss from pension plans included in net income, net of tax - - - 55 55 Net unrealized loss from pension plans, net of tax - - - 30 30 Total comprehensive income Dividends declared ($0.32 per share) - - ) - ) Dividends reinvested in common stock 32 - - Stock-based compensation - - - Conversion of liability classified awards to equity classified awards - 85 - - 85 Common stock issued throughexercise of incentive stockoptions 44 - - Net excess tax benefit from stock options exercised - 63 - - 63 Balance, December 31, 2009 $ $ $ ) $ Comprehensive income: Net income - - - Reclassification adjustment forunrealized loss from pension plans included in net income, net of tax - - - 24 24 Total comprehensive income Stock-based compensation - - - Common stock issued through exercise of incentive stockoptions 56 - - Net excess tax benefit from stock options exercised - 70 - - 70 Balance, March 31, 2010 $ $ $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 6 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended March 31, Cash Flows From Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Impairment on assets held for sale - Depreciation Amortization Provision for bad debt Stock based compensation expense Excess tax benefits on stock option exercises ) ) Deferred income taxes ) ) Net loss on disposal of equipment Realized loss on disposal of investments Unrealized (gains) losses on investments ) ) Net (gain) loss from patronage and equityinvestments 78 Other Changes in assets and liabilities: (Increase) decrease in: Accounts receivable ) Materials and supplies Income taxes receivable Increase (decrease) in: Accounts payable ) Deferred lease payable 78 Other prepaids, deferrals and accruals 82 ) Net cash provided by operating activities $ $ Cash Flows From Investing Activities Purchase and construction of property, plant and equipment $ ) $ ) Proceeds from sale of equipment 57 Purchase of investment securities ) ) Proceeds from sale of investment securities 34 3 Net cash used in investing activities $ ) $ ) (Continued) 7 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended March 31, Cash Flows From Financing Activities Principal payments on long-term debt $ ) $ ) Amounts borrowed under debt agreements - Excess tax benefits on stock option exercises 70 58 Proceeds from exercise of incentive stock options Net cash provided by (used in) financing activities $ ) $ Net increase in cash and cash equivalents $ $ Cash and cash equivalents: Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ $ During the three months ended March 31, 2010 and 2009, the Company utilized $75 and $2,051, respectively, of vendor credits receivable to reduce cash paid for acquisitions of property, plant and equipment. See accompanying notes to unaudited condensed consolidated financial statements. 8 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.The interim condensed consolidated financial statements of Shenandoah Telecommunications Company and Subsidiaries (collectively, the “Company”) are unaudited.In the opinion of management, all adjustments necessary for a fair presentation of the interim results have been reflected therein.All such adjustments were of a normal and recurring nature.These statements should be read in conjunction with the consolidated financial statements and related notes in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.The balance sheet information at December 31, 2009 was derived from the audited December 31, 2009 consolidated balance sheet. 2.Operating revenues and income from operations for any interim period are not necessarily indicative of results that may be expected for the entire year. 3.In September 2008, the Company announced its intention to sell its Converged Services operation, and the related assets and liabilities were reclassified as held for sale in the consolidated balance sheet and the historical operating results were reclassified as discontinued operations.Depreciation and amortization on long-lived assets was also discontinued. In connection with the preparation of the Company’s first quarter 2009 financial statements, the Company determined that the fair value of Converged Services had declined from earlier estimates.Accordingly, the Company recorded an impairment loss of $17.5 million ($10.7 million, net of taxes) to reduce the carrying value of these assets to their estimated fair value less cost to sell as of March 31, 2009.At March 31, 2010, negotiations to complete the sale continue, and there has been no change in the estimated fair value of the assets. Assets and liabilities held for sale consisted of the following: March 31, 2010 December 31, 2009 Assets held for sale: Property, plant and equipment, net $ $ Intangible assets, net Deferred charges Other assets $ $ Liabilities: Other liabilities $ $ Discontinued operations included the following amounts of operating revenue and income (loss) before income taxes: Three Months Ended March 31, Operating revenues $ $ Earnings (loss) before income taxes $ $ ) 4.Basic net income (loss) per share was computed on the weighted average number of shares outstanding.Diluted net income (loss) per share was computed under the treasury stock method, assuming the conversion as of the beginning of the period for all dilutive stock options.During 2007, the Company issued approximately 68,000 performance share units that are “contingently issuable shares” under the treasury stock method.Based upon the Company’s stock price during the thirty day periods prior to March 31, 2010 and 2009, these shares did not meet the threshold to be considered dilutive shares, and were excluded from the respective diluted net income per share computations. At March 31, 2010, approximately 56,000 performance share units were outstanding, while at March 31, 2009, approximately 62,000 performance share units were outstanding. During February 2009, the Company issued options to purchase approximately 169,000 shares at an exercise price of $25.26 per share, and during both 2007 and 2008, the Company issued options to purchase 30,000 shares at exercise prices of $20.50 and $22.76, respectively.Based upon the average daily closing price of the Company’s common stock as reported on the NASDAQ Stock Market for the three months ended March 31, 2010, all of these options were anti-dilutive and were excluded from the dilutive net income (loss) per share calculation for the three months ended March 31, 2010.For the three months ended March 31, 2009, the options issued in February 2009 were anti-dilutive, and were excluded from the diluted net income (loss) per share calculation for that period.There were no adjustments to net income (loss) for either period. 9 Index 5.Investments include $2.1 million and $2.0 million of investments carried at fair value as of March 31, 2010 and December 31, 2009, respectively, consisting of equity, bond and money market mutual funds.These investments were acquired under a rabbi trust arrangement related to a non-qualified supplemental retirement plan maintained by the Company.During the three months ended March 31, 2010, the Company contributed $40 thousand to the trust, recognized $11 thousand in net losses on dispositions of investments, recognized $7 thousand in dividend and interest income from investments, and recognized net unrealized gains of $59 thousand on these investments.Fair values for these investments held under the rabbi trust were determined by Level 1 quoted market prices for the underlying mutual funds. 6.Financial instruments on the consolidated balance sheets that approximate fair value include:cash and cash equivalents, receivables, investments carried at fair value, payables, accrued liabilities, and long-term debt.Due to the relatively short time frame to maturity of the Company’s fixed rate debt, fair value approximates its carrying value. 7.Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision makers.The Company has three reportable segments, which the Company operates and manages as strategic business units organized by lines of business: (1) Wireless, (2) Wireline, and (3) Cable TV.A fourth segment, Other, primarily includes Shenandoah Telecommunications Company, the parent holding company as well as certain general and administrative costs historically charged to Converged Services that cannot be allocated to discontinued operations. The Wireless segment provides digital wireless service to a portion of a four-state area covering the region from Harrisburg, York and Altoona, Pennsylvania, to Harrisonburg, Virginia, as a Sprint PCS Affiliate of Sprint Nextel.This segment also owns cell site towers built on leased land, and leases space on these towers to both affiliates and non-affiliated service providers. The Wireline segment provides regulated and unregulated voice services, dial-up and DSL internet access, and long distance access services throughout Shenandoah County and portions of northwestern Augusta County, Virginia, and leases fiber optic facilities throughout the northern Shenandoah Valley of Virginia, northern Virginia and adjacent areas along the Interstate 81 corridor, including portions of West Virginia and Maryland. The Cable TV segment provides cable television services in Shenandoah County, Virginia, and in various franchise areas in West Virginia and Alleghany County, Virginia. 10 Index Selected financial data for each segment is as follows: Three months ended March 31, 2010 (In thousands) Wireless Wireline Cable TV Other Eliminations Consolidated Totals External revenues Service revenues $ $ $ $
